DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Aaron Mace (Reg. No. 61812) on 1/19/2022. 
Please only amend the claims 1, 8, and 15 as follows:
1.	A computer-implemented method comprising:
generating, with an electronic wallet transaction processing system, an electronic wallet key pair including an electronic wallet public key and a corresponding electronic wallet secret key, the electronic wallet key pair associated with the electronic wallet transaction processing system;
receiving, with the electronic wallet transaction processing system, a payment gateway public key corresponding to a payment gateway secret key, the payment gateway public key and the payment gateway secret key associated with a payment gateway system;
generating, with the electronic wallet transaction processing system, a public re-encryption key based on the payment gateway public key;
communicating, from the electronic wallet transaction processing system to the payment gateway system, the public re-encryption key, wherein the public re-encryption key is a proxy re-encryption key;
receiving or determining, with the electronic wallet transaction processing system, encrypted transaction data associated with a transaction, the encrypted transaction data including an account identifier encrypted with the electronic wallet public key;
re-encrypting, with the electronic wallet transaction processing system, the encrypted transaction data with the public re-encryption key; and
communicating, from the electronic wallet transaction processing system to the payment gateway system, the re-encrypted transaction data.

8.	A system comprising:

generate an electronic wallet key pair including an electronic wallet public key and a corresponding electronic wallet secret key, the electronic wallet key pair associated with the electronic wallet transaction processing system;
receive a payment gateway public key corresponding to a payment gateway secret key, the payment gateway public key and the payment gateway secret key associated with a payment gateway system;
generate a public re-encryption key based on the payment gateway public key;
communicate, to the payment gateway system, the public re­ encryption key, wherein the public re-encryption key is a proxy re-encryption key;
receive or determine encrypted transaction data associated with a transaction, the encrypted transaction data including an account identifier encrypted with the electronic wallet public key;
re-encrypt the encrypted transaction data with the public re­ encryption key; and
communicate, to the payment gateway system, the re­ encrypted transaction data.

15.	A computer program product comprising at least one non-transitory computer-readable medium including program instructions that, when executed by at least one processor, cause the at least one processor to:
generate an electronic wallet key pair including an electronic wallet public key and a corresponding electronic wallet secret key, the electronic wallet key pair associated with the electronic wallet transaction processing system;
receive a payment gateway public key corresponding to a payment gateway secret key, the payment gateway public key and the payment gateway secret key associated with a payment gateway system;
generate a public re-encryption key based on the payment gateway public key; 
communicate, to the payment gateway system, the public re-encryption key, wherein the public re-encryption key is a proxy re-encryption key;
receive or determine encrypted transaction data associated with a transaction, the encrypted transaction data including an account identifier encrypted with the electronic wallet public key;
re-encrypt the encrypted transaction data with the public re-encryption key; and
communicate, to the payment gateway system, the re-encrypted transaction data.

REASONS FOR ALLOWANCE
I. Nature of Amendments
The Spec. discloses that there exists “[d]ata flow loop problems,” “integration burden,” “operational overhead,” and “increase[d] transaction processing time.” See id. at 0002; see also id. at 0075 (“processing times”). The instant invention seeks to solve this problem by utilizing a re-encryption key which has support by incorporation by reference of Ateniese’s work of “Improved Proxy Re-encryption Schemes with Applications to Secure Distributed Storage.” See id. at 0099. 
With respect to the originally filed claims which recite “public re-encryption key,” the exact metes and bounds were not precisely known but nonetheless definite to a POSITA. On one hand, the Examiner must reach a construction consistent with what a POSITA would reach. Extrinsic evidence may be used. See MPEP 2111.01, subsection III. The evidence of record, extrinsic to the four (4) corners, shows that it is a term of art. See, e.g., Hohenberger at 17-1 (“Proxy re-encryption is a relatively newly-devised cryptographic primitive.”). On the other hand, it would be an error to read claim limitations from the Spec. into the claims. See MPEP 2111.01, subsection I. Spec. (0075) utilizes permissive language and discloses: “non-limiting embodiments…may i) avoid reliance on HSM….” (Emphasis added.)
Simply put, the term re-encryption key may be taken at a high level of abstraction as merely “encrypting again” or may be taken more narrowly as a term of art narrowly. In order to resolve this issue, Examiner contacted Applicant to offer clarifying amendments.
As agreed in the interview, the newly added language of “public re-encryption key is a proxy re-encryption key” captures the term of art. It is the opinion of the Examiner that his language is a level below “encrypting again” but a level above Ateniese’s algorithm. That is, it is commensurate in scope with other proxy keys disclosed in Ateniese’s work such as the BBS model in 1998; Jakobsson’s model in 1999, Zhou, Mars, Schneider, and Redz’s model in 2004; and Dodis and Ivan’s model in 2003.
Claim Language
BRI
Proxy re-encryption key
Term of Art



II. §101 Improvement to Transaction Processing
Paras. 0002 and 0075 disclose faster processing times. This can be supported by Ateniese’s work, which is incorporated by reference, in at least Table 2.

    PNG
    media_image1.png
    187
    806
    media_image1.png
    Greyscale

Figure 1 reproduced from Ateniese.
Since there is an improvement to computer technology for faster processing times, there is no 101.

III. Art of Record
The closest art of record is CN 111698192A (CN ‘192). CN ‘192 at Fig. 4 discloses three computers within the field of use of transaction circuits. Steps 406 and 407 discloses re-encryption keys being generated and the re-encryption keys being used to create cipher text. However, there is no mention of an electronic wallet with an account id.


    PNG
    media_image2.png
    1112
    934
    media_image2.png
    Greyscale


US20210182423 discloses proxy re-encryption in 0294. However, there is no transaction circuit or details. WO 0163444 A2 discloses re-encryption within a proxy server; however, this doesn’t not appear to be a term of art. CA 2395019 A1 discloses re-encryption; however, this is only at the mathematical level and does not disclose payment circuits. US 10,805,084 B1 discloses proxy reencryption in cols. 4, 5, 7, 8, 27, 28, et seq. However, it is non-analogous art since the disclosure is directed toward digital content management.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
WO 2020168545 A1 (translated in file wrapper; discloses re-encryption)
Lecture 17: Re-encryption by Susan Hohenberger
Proxy re-encryption – Wikipedia
Identity-based conditional proxy re-encryption – Wikipedia
2009 Book Topics In Cryptology CT-RSA2009
US 10430839 B2 Jacobson (citing proxy re-encryption in OTHER PUBLICATIONS section)
US 20170272240 A1 Hagai (encryption module)
US 20180005238 A1 Hammad (payment circuit)
WO 2020222777 A1 Sivanarayana (VISA assignee; assignee exception for prior art)
US20150019443A1 Sheets (payment circuit)
US20150052064A1 Karpenko (payment circuit)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G KERITSIS whose telephone number is (313)446-6591.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hayes John can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS G KERITSIS/Examiner, Art Unit 3685

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685